Citation Nr: 0611062	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-27 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.













FINDINGS OF FACT

1.  The Certificate of Death indicates that the veteran died 
in July 2002 at the age of 92 years as the result of cardiac 
respiratory arrest due to respiratory distress syndrome which 
was caused by pulmonary edema.  A private medical record 
reflects treatment for pulmonary tuberculosis one month prior 
to the veteran's demise.  

2.  At the time of the veteran's death, service connection 
had not been established for any disability.

3.  Pulmonary tuberculosis was not shown to be present in 
active military duty or within three years after separation 
from such service and has not been shown to be associated in 
any way to such service.  

4.  Respiratory distress syndrome and pulmonary edema have 
not been shown to be associated in any way to the veteran's 
active military duty.


CONCLUSIONS OF LAW

1.  Pulmonary tuberculosis, respiratory distress syndrome, 
and pulmonary edema were not incurred in or aggravated in 
service, and pulmonary tuberculosis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  A disability incurred in service did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of the service connection claim.  Those five 
elements include:  (1) Veteran's status; (2) evidence of a 
disability; (3) a connection between the veteran's service 
and of the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) required VA to 
review the information and the evidence presented with a 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id. 

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death as evidenced by a letter sent to her 
in September 2003.  In addition, the September 2003 letter 
notified the appellant of her opportunity to submit 
"additional information and evidence."  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
VAOPGCPREC 1-2004 (February 24, 2004); and Mayfield 
v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  

However, the appellant was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the issue on appeal.  Dingess/Hartman, 
slip op. at 14.  Despite the inadequate notice provided to 
the appellant on these latter two elements, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In light of the fact that the Board (for reasons 
given below) concludes that the preponderance of the evidence 
is against the appellant's service-connected death claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004).  
VA complied with this requirement in the present case, where 
the VCAA notification letter was sent to the appellant in 
September 2003, prior to the initial denial of her claim in 
December 2003.  

With regard to the duty to assist, the RO has obtained and 
associated with the veteran's claims folder, copies of his 
limited service medical records including his processing 
affidavits.  The Board has carefully reviewed the appellant's 
statements and concludes that she has not identified further 
evidence not already of record that could be obtained.  Thus, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and that no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to her claim.  

Legal Criteria and Analysis

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2005).  A service-
connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2005).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2005).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2)(3) (2005).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective or co-existing conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2005).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

In addition, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and tuberculosis becomes manifest to a 
degree of at least 10 percent within 3 years from the date of 
termination of service, such a disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

In the present case, the Certificate of Death indicates that 
the veteran died in July 2002 at the age of 92 years as the 
result of cardiac respiratory arrest due to respiratory 
distress syndrome which was caused by pulmonary edema.  A 
private medical record reflects treatment for pulmonary 
tuberculosis one month prior to the veteran's demise.  At the 
time of the veteran's death, service connection had not been 
established for any disability.

Throughout the current appeal, the appellant has essentially 
contended that the illnesses which caused the veteran's death 
began during his active military duty.  As such, the 
appellant claims that service connection for the cause of the 
veteran's death is warranted.  

Importantly, however, medical evidence of record does not 
support the appellant's assertions.  The veteran in the 
present case had active World War II service.  Available 
service records are negative for complaints of, treatment 
for, or findings of any respiratory disorders, including 
pulmonary tuberculosis, respiratory distress syndrome, and 
pulmonary edema.  According to an October 2003 letter, a 
private physician noted that he had treated the veteran in 
June 2002 for multiple medical conditions, including 
pulmonary tuberculosis.  Further, as the Board has discussed 
in this decision, the death certificate indicates that the 
veteran died in July 2002 at the age of 92 years as the 
result of cardiac respiratory arrest due to respiratory 
distress syndrome which was caused by pulmonary edema.  
Significantly, however, the claims folder contains no 
competent evidence associating pulmonary tuberculosis, 
respiratory distress syndrome, or pulmonary edema with the 
veteran's active military duty.  

The Board acknowledges the appellant's contentions that the 
veteran's fatal illnesses were contributable to his active 
service.  Importantly, however, the appellant, as a 
layperson, is not competent to express an opinion concerning 
the etiology of the veteran's disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The fact of the 
matter remains that the claims folder contains no competent 
evidence associating the veteran's fatal disabilities with 
his active service many years prior.  Thus, the Board finds 
that the preponderance of the evidence is clearly against the 
appellant's claim for service connection for the cause of the 
veteran's death.  This issue, must, therefore, be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


